DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to the preliminary amendment filed on 05/21/2021.
	Claims 1-50 were cancelled and claims 51-70 were added.
	Claims 51-70 remain pending.


Claim Objections
Claims 61 and 65 are objected to because of the following informalities:    

2.	It is believed that a semicolon (;) is missing between limitations in claim 61 at the end of the “retrieve” limitation, after “database” and prior to “automatically”.

3.	Claim  65 recites “cause the control circuitry to, in the database, a record of the social media network contact”. It is believed that the word “store” has been omitted from this limitation which should recite, “cause the control circuitry to store, in the database, a record of the social media network contact”.

	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

4.	Claims 51 and 61 recite, “automatically adjusting the recommendation threshold based on one from the group of: the number of mutual friends and a predetermined recommendation threshold”. Referring to printed publication US 2021/0274007, the specification provides support for automatically adjusting the recommendation threshold in paragraphs [0046] and [0099] which disclose that the recommendation threshold may be automatically adjusted based on the user’s number of contacts or frequency of communication, and that the recommendation threshold may be automatically generated relative to the overall amount or frequency of electronic communication by the user. 
	It is therefore unclear how the recommendation threshold is automatically adjusted based on the number of mutual friends or based on a predetermined recommendation threshold, specifically given that it is a closeness metric based on the number of mutual friends that is being compared to the recommendation threshold and that the retrieved recommendation threshold itself is understood to be a predetermined recommendation threshold.
	For purposes of examination, it is interpreted that a recommendation threshold can be automatically adjusted based on any variables related to a number of mutual friends or based on any predetermined values.
	Claims 52-60 and 62-70 are rejected in view of their respective dependencies from claims 51 and 62. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 51-53, 56-63 and 66-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,044,331. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the features of claims 51, 52, 56-62 and 66-70 of the present application are included in claims 1-14 of U.S. Patent No. 11,044,331. A table illustrating the corresponding claims, with detailed highlights of the correlating limitations of exemplary independent claims 51 and 1, respectively, is shown below:

Present Application 17/326,613
US Patent 11,044,331
Claim 51. A method of recommending media content, the method comprising: 
     storing, in a database, a closeness metric corresponding to a social media network contact of a user, wherein the closeness metric is based on a number of mutual friends between the user and the social media network contact; 
     retrieving a recommendation threshold from the database; 
     automatically adjusting the recommendation threshold based on one from the group of: the number of mutual friends and a predetermined recommendation threshold; 
     comparing the closeness metric to the adjusted recommendation threshold; and 
     in response to determining that the closeness metric exceeds the adjusted recommendation threshold, transmitting, to a display device, a media content recommendation based on a determined preference of the social media network contact.

Claim 53. The method of claim 51, wherein the recommendation threshold is a minimum value of the closeness metric for generating media content recommendations.


Claim 1. A method of recommending media content, the method comprising: 
     storing, in a database, a record of a social media network contact of a user; 
     storing, in the database, a closeness metric corresponding to the social media network contact, wherein the closeness metric is based on a number of mutual friends between the user and the social media network contact; 
     retrieving a recommendation threshold from the database, wherein the recommendation threshold is a minimum value of the closeness metric required to determine that the user and the social media network contact are sufficiently close for generating media content recommendations; 
     adjusting the recommendation threshold based on any one of an automatic adjustment based on the number of mutual friends or based on a predetermined recommendation threshold; 
     comparing the closeness metric to the adjusted recommendation threshold; and 
     in response to determining that the closeness metric exceeds the adjusted recommendation threshold, generating for display, on a display device, a media content recommendation based on a determined preference of the social media network contact.
Claim 52 and Claim 62
Claims 2 and 9
Claim 56 and Claim 66
Claim 3 and 10
Claim 57 and Claim 67
Claims 4 and 11
Claim 58 and Claim 68
Claims 5 and 12
Claim 59 and Claim 69
Claims 6 and 13
Claim 60 and Claim 70
Claims 7 and 14
Claim 61
Claim 8




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 51-59 and 61-69 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (US 2013/0318180) in view of Chen et al. (US 2013/0325948) in view of Kaal (US 2011/0113149) and in further view of Papish et al. (US 2014/0049695).

Regarding claim 51, Amin teaches a method of recommending media content, the method comprising: 
storing, in a database (the graph data structure is implemented with a graph database 18, which is a particular type of database that uses graph structures with nodes, edges, and properties to represent and store data, [0040]), a closeness metric corresponding to a social media network contact of a user (the strength of the connection between the recommender and the recommendee may be determined based on the distance (e.g., degree of separation) between them in the social graph, [0022]), wherein the closeness metric is based on mutual friends between the user and the social media network contact (For example, a one-degree separation between a recommender and another member of the social networking service represents a closer connection than a two-degree connection (e.g., a connection via an intermediary member of the social networking service), [0024]); 
retrieving a recommendation threshold (connection strength and affinity scores may be compared with particular thresholds, [0049]); 
comparing the closeness metric to an adjusted recommendation threshold (the potential recommenders or potential recommendees, or both, may be rated or their connection strength or affinity scores may be compared with particular thresholds, [0049]); and 
in response to determining that the closeness metric exceeds the adjusted recommendation threshold (Once the social referral engine 13 identifies a potential recommender and one or more recommendees in the social graph of the recommender who satisfy the input parameters, the social referral engine 13 provides the information corresponding with the connection paths to the application that invoked the social referral engine 13 so that an invitation to recommend the item to the recommendee may be sent to the recommender, [0049]), transmitting, to a display device, a media content recommendation based on a determined preference of the social media network contact (a visual representation of one or more connection paths between the recommender and the recommendee, a prepared recommendation, or both, may be presented to the recommender with the invitation to recommend, [0049]).  
However, although Amin teaches the closeness metric is based on mutual friends, Amin does not explicitly disclose a number of mutual friends.
Chen teaches a closeness metric is based on a number of mutual friends between a user and a social media network contact (if the two users have an increasing number of mutual friends, then the measure of relatedness between those two users may increase, [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure relatedness between two users using a number of mutual friends in the system/method of Amin as suggested by Chen because one would recognize a higher likelihood of a connection between two people having more friends in common. One would be motivated to combine these teachings because more accurate connection determinations between users would result in more relevant content recommendations being delivered. 
However, Amin-Chen do not explicitly disclose automatically adjusting the recommendation threshold based on one from the group of: the number of mutual friends and a predetermined recommendation threshold.
Kaal teaches automatically adjusting a recommendation threshold based on one from the group of: a number of mutual friends and a predetermined recommendation threshold (The threshold value used in step S516 can be adjusted based on the number of, and on characteristics of, the nodes selected in step S506, [0067]; Selecting a larger number of contacts in step S506 means that the threshold value used in step S516 can be higher, which means that the contacts recommended to User A are mutual friends of more of the selected users, and therefore more likely to be a friend of User A, [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for adjusting thresholds in the system/method of Amin-Chen as suggested by Kaal in order for determinations of relevant content to be adaptable. One would be motivated to combine these teachings to accommodate for varying circumstances related to user connections and the content being recommended to the users.
However, Amin-Chen-Kaal do not explicitly disclose retrieving a recommendation threshold from the database.
Papish teaches retrieving a recommendation threshold from a database (control circuitry 304 may retrieve from storage 308 a value assigned to the threshold, [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize storage of threshold values in the system/method of Amin-Chen-Kaal as suggested by Papish because one would recognize that these threshold values need to be maintained in order to be accessed for comparisons. One would be motivated to combine these teachings to provide a storage location for the system to efficiently access the threshold values when they are required. 

Regarding claim 52, Amin teaches the method of claim 51, further comprising determining a value of the closeness metric based on mutual friends (For example, a one-degree separation between a recommender and another member of the social networking service represents a closer connection than a two-degree connection (e.g., a connection via an intermediary member of the social networking service), [0024]).  
	However, Amin does not explicitly disclose a number of mutual friends.
	Chen teaches the closeness metric based on the number of mutual friends (if the two users have an increasing number of mutual friends, then the measure of relatedness between those two users may increase, [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure relatedness between two users using a number of mutual friends in the system/method of Amin as suggested by Chen because one would recognize a higher likelihood of a connection between two people having more friends in common. One would be motivated to combine these teachings because more accurate connection determinations between users would result in more relevant content recommendations being delivered. 

Regarding claim 53, Amin teaches the method of claim 51, wherein the recommendation threshold is a minimum value of the closeness metric for generating media content recommendations (having a connection strength to the recommendee that exceeds a connection strength threshold, [0028]; a connection strength to the recommender that exceeds a connection strength threshold, [0053]).  

Regarding claim 54, Amin teaches the method of claim 51, wherein the predetermined recommendation threshold is one of a plurality of predetermined recommendation thresholds (potential recommenders or potential recommendees, or both, may be rated or their connection strength or affinity scores may be compared with particular thresholds, [0049]).  

Regarding claim 55, Amin teaches the method of claim 51, further comprising storing, in the database, a record of the social media network contact (databases 14 for storing data for various entities of the social graph, including member profiles 14, [0040]).  

Regarding claim 56, Amin teaches the method of claim 55, further comprising cross-referencing the record of the social media network contact with a database listing preferences of social media network contacts to determine the preference of the social media network contact (identify a recommendee based on the recommendee being another member of the social networking service who is connected to a recommender via a social graph maintained by the social networking server and based on having an affinity score for the item of the web-based content that exceeds a recommendee affinity score threshold and a connection strength to the recommender that exceeds a connection strength threshold. In some example embodiments, these determinations are made using data such as member profile data 14, [0053]).  

Regarding claim 57, Amin teaches the method of claim 51, further comprising: 
accessing media interests posted on a social media profile of the social media network contact (the system may determine that a member of the social networking service has an affinity for a group dedicated to travel based on the member listing travel as one of his personal interests in his or her member profile, [0019]); and 
determining the preference of the social media network contact based on the posted media interests (Data about the potential recomendee’s interest in the item of web-based content (or the relevance of the item of web-based content to the potential recommendee), such as member profile data 14, social graph data 18, or behavioral data 19, may be used in the calculation of the recommendee affinity score, [0055]; the system 38 may determine whether the potential recommendee has any interest 36 in engaging with the item 34 by analyzing the data available for the potential recommendee 33 (e.g., member profile data 14), [0081]).  

Regarding claim 58, Amin teaches the method of claim 51, further comprising: 
accessing a media consumption history of the social media network contact (The recommendation system may track which members of the social network system interacted with which items of web-based content to determine, among other things, the potential recommenders (e.g., the people who interacted with items of web0based content, also “recommenders”), the items of web-based content that may be recommended to members who have not interacted with the respective items of web-based content, and the potential recommendees, [0020]; the user’s history of viewing items of web-based content may be a source of data informative of the types of user interactions with the items of web-based content. The user history data, in some instances, may be part of the behavioral data that may be stored in and retrieved from the database 27, [0054]); and 
determining the preference of the social media network contact based on the media consumption history of the social media network contact (the activities of the members of the social networking service may be tracked to identify potential items of web-based content for recommendation purposes, [0085]).  

Regarding claim 59, Amin teaches the method of claim 51, further comprising: 
accessing content posted on a social media profile of the social media network contact (analysing the data available for the potential recommendee 33 (e.g., member profile data 14), [0081]); 
determining whether the content posted on the social media profile of the social media network contact is related to media content (Data about the potential recommendee’s interest in the item of web-based content (or the relevance of the item of web-based content to the potential recommendee), such as member profile data 14, social graph data 18, or behavioral data 19, may be used in the calculation of the recommendee affinity score, [0055]); 
in response to determining that the content posted on the social media profile of the social media network contact is related to media content, determining a characteristic of the media content (Upon determining that the potential recommendee 33 has an affinity 36 for the item 34, the system 38 may determine the recommendee 34’s affinity score 36 for the item 34, [0081]); and 
4Application No.: Not Yet AssignedDocket No.: 003597-1278-103 Preliminary Amendment dated May 21, 2021determining the preference of the social media network contact based on the characteristic of the media content (If it is determined that user B’s affinity degree (also “affinity score”) is above a certain recommendee affinity score threshold, then user B is considered a potential recommendee, [0025]).  

Regarding claim 61, Amin teaches a system for recommending media content, the system comprising: 
control circuitry; and 
a memory storing instructions, which when executed by the control circuitry, cause the control circuitry to: 
store, in a database (the graph data structure is implemented with a graph database 18, which is a particular type of database that uses graph structures with nodes, edges, and properties to represent and store data, [0040]), a closeness metric corresponding to a social media network contact of a user (the strength of the connection between the recommender and the recommendee may be determined based on the distance (e.g., degree of separation) between them in the social graph, [0022]), wherein the closeness metric is based on mutual friends between the user and the social media network contact (For example, a one-degree separation between a recommender and another member of the social networking service represents a closer connection than a two-degree connection (e.g., a connection via an intermediary member of the social networking service), [0024]); 
retrieve a recommendation threshold (connection strength and affinity scores may be compared with particular thresholds, [0049])
compare the closeness metric to an adjusted recommendation threshold (the potential recommenders or potential recommendees, or both, may be rated or their connection strength or affinity scores may be compared with particular thresholds, [0049]); and 
in response to determining that the closeness metric exceeds the adjusted recommendation threshold (Once the social referral engine 13 identifies a potential recommender and one or more recommendees in the social graph of the recommender who satisfy the input parameters, the social referral engine 13 provides the information corresponding with the connection paths to the application that invoked the social referral engine 13 so that an invitation to recommend the item to the recommendee may be sent to the recommender, [0049]), transmit, to a display device, a media content recommendation based on a determined preference of the social media network contact (a visual representation of one or more connection paths between the recommender and the recommendee, a prepared recommendation, or both, may be presented to the recommender with the invitation to recommend, [0049]).  
However, although Amin teaches the closeness metric is based on mutual friends, Amin does not explicitly disclose a number of mutual friends.
Chen teaches a closeness metric is based on a number of mutual friends between a user and a social media network contact (if the two users have an increasing number of mutual friends, then the measure of relatedness between those two users may increase, [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure relatedness between two users using a number of mutual friends in the system/method of Amin as suggested by Chen because one would recognize a higher likelihood of a connection between two people having more friends in common. One would be motivated to combine these teachings because more accurate connection determinations between users would result in more relevant content recommendations being delivered. 
However, Amin-Chen do not explicitly disclose automatically adjust the recommendation threshold based on one from the group of: the number of mutual friends and a predetermined recommendation threshold.
Kaal teaches automatically adjust a recommendation threshold based on one from the group of: a number of mutual friends and a predetermined recommendation threshold (The threshold value used in step S516 can be adjusted based on the number of, and on characteristics of, the nodes selected in step S506, [0067]; Selecting a larger number of contacts in step S506 means that the threshold value used in step S516 can be higher, which means that the contacts recommended to User A are mutual friends of more of the selected users, and therefore more likely to be a friend of User A, [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for adjusting thresholds in the system/method of Amin-Chen as suggested by Kaal in order for determinations of relevant content to be adaptable. One would be motivated to combine these teachings to accommodate for varying circumstances related to user connections and the content being recommended to the users.
However, Amin-Chen-Kaal do not explicitly disclose retrieve a recommendation threshold from the database.
Papish teaches retrieve a recommendation threshold from a database (control circuitry 304 may retrieve from storage 308 a value assigned to the threshold, [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize storage of threshold values in the system/method of Amin-Chen-Kaal as suggested by Papish because one would recognize that these threshold values need to be maintained in order to be accessed for comparisons. One would be motivated to combine these teachings to provide a storage location for the system to efficiently access the threshold values when they are required. 

Regarding claim 62, Amin teaches the system of claim 61, wherein the instructions, when executed by the control circuitry, further cause the control circuitry to determine a value of the closeness metric based on mutual friends (For example, a one-degree separation between a recommender and another member of the social networking service represents a closer connection than a two-degree connection (e.g., a connection via an intermediary member of the social networking service), [0024]).  
	However, Amin does not explicitly disclose a number of mutual friends.
	Chen teaches the closeness metric based on the number of mutual friends (if the two users have an increasing number of mutual friends, then the measure of relatedness between those two users may increase, [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure relatedness between two users using a number of mutual friends in the system/method of Amin as suggested by Chen because one would recognize a higher likelihood of a connection between two people having more friends in common. One would be motivated to combine these teachings because more accurate connection determinations between users would result in more relevant content recommendations being delivered.

Regarding claim 63, Amin teaches the system of claim 61, wherein the recommendation threshold is a minimum value of the closeness metric for generating media content recommendations (having a connection strength to the recommendee that exceeds a connection strength threshold, [0028]; a connection strength to the recommender that exceeds a connection strength threshold, [0053]).  

Regarding claim 64, Amin teaches the system of claim 61, wherein the predetermined recommendation threshold is one of a plurality of predetermined recommendation thresholds (potential recommenders or potential recommendees, or both, may be rated or their connection strength or affinity scores may be compared with particular thresholds, [0049]).  

Regarding claim 65, Amin teaches the system of claim 61, wherein the instructions, when executed by the control circuitry, further cause the control circuitry to, in the database, a record of the social media network contact (databases 14 for storing data for various entities of the social graph, including member profiles 14, [0040]).  

Regarding claim 66, Amin teaches the system of claim 65, wherein the instructions, when executed by the control circuitry, further cause the control circuitry to cross-reference the record of the social media network contact with a database listing preferences of social media network contacts to determine the preference of the social media network contact (identify a recommendee based on the recommendee being another member of the social networking service who is connected to a recommender via a social graph maintained by the social networking server and based on having an affinity score for the item of the web-based content that exceeds a recommendee affinity score threshold and a connection strength to the recommender that exceeds a connection strength threshold. In some example embodiments, these determinations are made using data such as member profile data 14, [0053]).  

Regarding claim 67, Amin teaches the system of claim 61, wherein the instructions, when executed by the control circuitry, further cause the control circuitry to: 
access media interests posted on a social media profile of the social media network contact (the system may determine that a member of the social networking service has an affinity for a group dedicated to travel based on the member listing travel as one of his personal interests in his or her member profile, [0019]); and 
determine the preference of the social media network contact based on the posted media interests (Data about the potential recomendee’s interest in the item of web-based content (or the relevance of the item of web-based content to the potential recommendee), such as member profile data 14, social graph data 18, or behavioral data 19, may be used in the calculation of the recommendee affinity score, [0055]; the system 38 may determine whether the potential recommendee has any interest 36 in engaging with the item 34 by analyzing the data available for the potential recommendee 33 (e.g., member profile data 14), [0081]).  

Regarding claim 68, Amin teaches the system of claim 61, wherein the instructions, when executed by the control circuitry, further cause the control circuitry to:6Application No.: Not Yet AssignedDocket No.: 003597-1278-103 Preliminary Amendment dated May 21, 2021
access a media consumption history of the social media network contact (The recommendation system may track which members of the social network system interacted with which items of web-based content to determine, among other things, the potential recommenders (e.g., the people who interacted with items of web0based content, also “recommenders”), the items of web-based content that may be recommended to members who have not interacted with the respective items of web-based content, and the potential recommendees, [0020]; the user’s history of viewing items of web-based content may be a source of data informative of the types of user interactions with the items of web-based content. The user history data, in some instances, may be part of the behavioral data that may be stored in and retrieved from the database 27, [0054]); and 
determine the preference of the social media network contact based on the media consumption history of the social media network contact (the activities of the members of the social networking service may be tracked to identify potential items of web-based content for recommendation purposes, [0085]) (the activities of the members of the social networking service may be tracked to identify potential items of web-based content for recommendation purposes, [0085]).  

Regarding claim 69, Amin teaches the system of claim 61, wherein the instructions, when executed by the control circuitry, further cause the control circuitry to: 
access content posted on a social media profile of the social media network contact (analysing the data available for the potential recommendee 33 (e.g., member profile data 14), [0081]); 
determine whether the content posted on the social media profile of the social media network contact is related to media content (Data about the potential recommendee’s interest in the item of web-based content (or the relevance of the item of web-based content to the potential recommendee), such as member profile data 14, social graph data 18, or behavioral data 19, may be used in the calculation of the recommendee affinity score, [0055]); 
in response to determining that the content posted on the social media profile of the social media network contact is related to media content, determine a characteristic of the media content (Upon determining that the potential recommendee 33 has an affinity 36 for the item 34, the system 38 may determine the recommendee 34’s affinity score 36 for the item 34, [0081]); and 
determine the preference of the social media network contact based on the characteristic of the media content (If it is determined that user B’s affinity degree (also “affinity score”) is above a certain recommendee affinity score threshold, then user B is considered a potential recommendee, [0025]).   


7.	Claims 60 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Amin-Chen-Kaal-Papish in view of Shi et al. (US 2013/0151539).

Regarding claim 60, Amin-Chen-Kaal-Papish do not explicitly disclose the method of claim 51, further comprising accessing an electronic communication between the social media network contact and the user, determining whether the electronic communication includes a reference to media content, in response to determining that the electronic communication includes a reference to media content, determining a characteristic of the media content, and determining the preference of the social media network contact based on the characteristic of the media content.  
Shi teaches accessing an electronic communication between a social media network contact and a user (recommendation engine 112 parses the requested page contents for keywords for concept extraction, [0037]); 
determining whether the electronic communication includes a reference to media content (recommendation engine 112 may parse the text of the individual messages to filter the objects to be recommended, [0037]); 
in response to determining that the electronic communication includes a reference to media content, determining a characteristic of the media content (if one of the messages discusses “basketball,” recommendation engine may submit the concept “basketball” along with the user ID, to recommendation candidate index 301, [0037]); and 
determining the preference of the social media network contact based on the characteristic of the media content (recommendation candidate index may return photos by the other member of the conversation having implicit edges to the concept “basketball”, [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to parse messages in the system/method of Amin-Chen-Kaal-Papish as suggested by Shi in order to identify content of interest to a user. One would be motivated to combine these teachings to utilize information regarding a common interest between users in order to more effectively recommend relevant content.

Regarding claim 70, Amin-Chen-Kaal-Papish do not explicitly disclose the system of claim 61, wherein the instructions, when executed by the control circuitry, further cause the control circuitry to access an electronic communication between the social media network contact and the user, determine whether the electronic communication includes a reference to media content, in response to determining that the electronic communication includes a reference to media content, determine a characteristic of the media content, and determine the preference of the social media network contact based on the characteristic of the media content.
	Shi teaches control circuitry to: 
access an electronic communication between a social media network contact and a user (recommendation engine 112 parses the requested page contents for keywords for concept extraction, [0037]); 
determine whether the electronic communication includes a reference to media content (recommendation engine 112 may parse the text of the individual messages to filter the objects to be recommended, [0037]); 
in response to determining that the electronic communication includes a reference to media content, determine a characteristic of the media content (if one of the messages discusses “basketball,” recommendation engine may submit the concept “basketball” along with the user ID, to recommendation candidate index 301, [0037]); and 
determine a preference of the social media network contact based on the characteristic of the media content (recommendation candidate index may return photos by the other member of the conversation having implicit edges to the concept “basketball”, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to parse messages in the system/method of Amin-Chen-Kaal-Papish as suggested by Shi in order to identify content of interest to a user. One would be motivated to combine these teachings to utilize information regarding a common interest between users in order to more effectively recommend relevant content.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kang				US 9,104,681 – social networking recommendation based on intimacy between users.

Croom et al.			US 10,049,472 – content recommendations based on a relationship value exceeding a threshold.

Van Stam			US 2003/0014759 – downloading content listings from peers who are sufficiently similar.

Chen et al. 			US 2011/0252027 – recommending content between users based on interests determined from a user profile when thresholds are satisfied.

Green et al. 			US 2012/0317123 – media content recommendations based on an adjusted threshold.

Hannes et al.			US 2014/0325541 – suggestion media content among friends based on user profiles and thresholds.

Hamada et al.		US 2014/0337427 – recommending content based on a closeness between users.

Walkingshaw et al.		US 2015/0169744 – recommending content for a feed based on a connection value score representing a measure of closeness between users.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451